DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Examiner acknowledges the reply filed 10/26/2022. Claims 1, 2, 7-12, 15, 19, 21 and 22 were amended. No claims were newly added. No claims are canceled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, the limitation “a power sensor configured to … synchronize the delivery of power between a vacuum pump and the vacuum controller” lacks antecedent basis in the claim for “the delivery of power between a vacuum pump and the vacuum controller”. Further, it is not clear how the sensor would be designed to synchronize a delivery of power, since a sensor would be designed to sense information, not provide a synchronizing feature.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 5, 7, 14, 16, 17, 19, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Teigen et al (U.S. Pub. 2020/0367917 A1, hereinafter “Teigen”) in view of Sorenson et al (U.S. Pub. 2013/0150782 A1, hereinafter “Sorenson”), further in view of Zacharias (U.S. Pat. 2010/0185150 A1, hereinafter “Zacharias”), further in view of Lockhart et al (U.S. Pub. 2010/0204672 A1, hereinafter “Lockhart”).
Regarding claims 1, 2, Teigen discloses a known aspiration system for controlling blood loss during thrombus removal (see para [0006], disclosing a method of using a pump labeled “PRIOR ART” in Fig. 1), comprising:
an aspiration catheter (not shown, but disclosed in para [0006] as a “reperfusion catheter…which has been introduced to the vasculature of a patient to aspirate clot”); 
an aspiration tubing 22 (see Fig. 1) fluidically coupled to the aspiration catheter (see para [0006] disclosing that the aspiration tube 22 is connected to a reperfusion catheter which has been introduced to the cerebral vasculature of a patient to aspirate clot);
an aspiration lumen extending through the aspiration catheter and the aspiration tubing (i.e., the aspiration lumen is the channel formed through both the aspiration catheter and aspiration tubing);
a receptacle 20 (Fig. 1) fluidically coupled to the aspiration tubing and configured to collect liquid aspirated by the aspiration catheter (see para [0006] disclosing that blood and clot from the aspiration catheter are drawn into the collection canister 20);
a vacuum line 30 (Fig. 1) fluidically coupled to the receptacle and configured to transfer vacuum pressure from a vacuum source to the receptacle.
It is noted that Teigen does not appear to disclose:
a sensor configured to measure a blood flow parameter associated with blood within the aspiration lumen;
a regulator configured to adjust the vacuum pressure within the vacuum line;
a vacuum controller operably coupled to the sensor and the regulator, the vacuum controller configured to communicate with the regulator to adjust the vacuum pressure within the vacuum line, and further configured to: 
receive the blood flow parameter, such as a flow rate (see claim 8) from the sensor; 
compare the blood flow parameter to a target range for the blood flow parameter; and 
send an automatic control signal to the regulator based on a comparison of the flow parameter to the target range;
wherein the automatic control signal causes the regulator to adjust the vacuum pressure within the vacuum line by manipulating a valve that opens the vacuum line to the atmosphere;
and, as per claim 2, wherein the automatic control signal causes the regulator to decrease the vacuum pressure within the vacuum line upon a determination that the flow parameter is above an upper limit of the target range; and wherein the automatic control signal causes the regulator to increase the vacuum pressure within the vacuum line upon a determination that the flow parameter is below a lower limit of the target range.

Sorenson discloses a method of controlling vacuum pressure in an aspiration line, comprising measuring a flow parameter of the aspirated fluid within aspiration tubing 52 (Fig. 3) using a sensor (such as a pressure sensor 63; see Fig. 3) 
receiving the flow parameter from the sensor at a vacuum controller 40 (see para [0043]); 
comparing the flow parameter to a target for the flow parameter (see para [0048] disclosing comparing the pressure reading from the sensor 63 to set thresholds);
and sending an automatic control signal to a regulator based on a comparison of the flow parameter to a target and adjusting the vacuum pressure within the vacuum line according to information stored in the automatic control signal (see para [0048] disclosing that the controller 40 selectively modifies the aspiration pressure by, for example, triggering the movement of a vent valve 62 within a vent line 60 in order to open the vacuum line to atmosphere to reduce the vacuum pressure in the aspiration line or close the vacuum line to increase vacuum pressure in the aspiration line).
A skilled artisan would have found it obvious at the time of the invention to modify the aspiration system of Teigen to be configured to perform the above-described method steps taught in Sorenson, in order to reduce the potential magnitude of an occlusion in the aspiration line (see Sorenson at para [0010] and para [0011]). Although Sorenson teaches that the occlusion in the aspiration line is typically caused by tissue (see Sorenson at para [0010]), a skilled artisan would have recognized the applicability to the art of Teigen, namely, the aspiration of thrombus and clots that may cause an occlusion in the aspiration line).
Further, it is noted that Teigen, in view of Sorenson, does not appear to disclose the “comparing” step involves comparing the flow parameter to a target range for the flow parameter; rather, as noted about Teigen, in view of Sorenson, discloses comparing the flow parameter to a high threshold value, but does not disclose a “range” (which is interpreted to be values bounded by upper and lower limits).
Zacharias discloses a method of controlling an occlusion-break event in a surgical apparatus, and teaches a venting valve 57 (see para [0214]) that opens (or activates) when a vacuum level signal is above a vacuum level threshold V REF 2 (see para [0214] and Fig. 15). Further, Zacharias discloses closing the venting valve 57 when the vacuum level drops below a low vacuum level threshold V REF  3 (see para [0214] and Fig. 15).
A skilled artisan would have found it obvious at the time of the invention to modify the system of Teigen, in view of Sorenson, to be configured to compare the flow parameter to a target range for the flow parameter, which involves comparing the flow parameter to both a high threshold value and low threshold value to determine whether the vacuum is operating within the target range, as taught in Zacharias, in order to establish a feedback loop in response to sensing that the danger of a vacuum surge has passed and returning the valve to its appropriate default state in response to the feedback (see Zacharias at para [0214]).
Further, it is noted that Teigen does not appear to disclose a thrombus retrieval device configured to extend within the vascular system of the subject through the aspiration catheter.
Lockhart discloses a method of removing a thrombus material from the body in which a thrombus retrieval device 16 (Fig. 1) is placed within the vasculature of a subject through an aspiration catheter 34 (Fig. 1). 
A skilled artisan would have found it obvious at the time of the invention to modify the system of Teigen to position a thrombus retrieval device within the vascular system of the subject through the aspiration catheter, as taught in Lockhart, in order to perform various advantageous functions including drawing the thrombus material closer to the aspiration catheter (see Lockhart para [0039]) and to break up the thrombus material before aspiration (para [0039]).
Regarding claim 4, Teigen discloses that the aspiration tubing is fluidically coupled to the receptacle at an intake port (see Fig. 1, showing a port on lid 26 where aspiration tubing 22 connects).  
Regarding claim 5, Teigen discloses that the vacuum line is fluidically coupled to the receptacle at a vacuum port 24 (see Fig. 1).
Regarding claim 7, Teigen, in view of Sorenson, Zacharias and Lockhart, does not appear to disclose a discloses a plurality of sensors configured to measure one or more flow parameters of the blood at disparate points along the length of the aspiration lumen, and to send the one or more flow parameters at the vacuum controller.
However, Teigen teaches, in para [0075],  a learning algorithm which collects pressure readings along the length of the catheter in a variety of states, and the algorithm then references those data sets to interpret readings to determine what state the catheter is in for control of the vacuum system.
A skilled artisan would have thus found it obvious at the time of the invention to modify the system of Teigen, in view of Sorenson, Zacharias and Lockhart to provide a plurality of sensors at disparate points along the length of the aspiration lumen, and to send the one or more flow parameters at the vacuum controller, in order to implement a learning algorithm to improve the use of the catheter by determining what state the catheter is in for control of the vacuum system.
Regarding claim 14, Teigen discloses that the aspiration system further comprising a vacuum pump ( see para [0006] disclosing that the base unit 12 encloses a vacuum pump).
Regarding claims 16 and 17, Teigen, in view of Sorenson and Zacharias and Lockhart, does not appear to disclose a discloses a manual input in communication with one or more of the vacuum controller, regulator and a receptacle vent, wherein the manual input is configured to accept a manual command and send a first manual control signal responsive to the manual command to one or more of the vacuum controller, the regulator, or a receptacle vent; and the regulator controls the vacuum pressure within the vacuum line upon receipt of the manual control signal.
However, Teigen discloses a vacuum controller that can be operated by a user to manually turn off the system, which powers down the controller, or operating a manually actuatable switch to open a valve (see paras [0022] and [0063]).
Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the system of Teigen, in view of Sorenson, Zacharias and Lockhart, so as to provide a manual input in communication with one or more of the vacuum controller, regulator and a receptacle vent, wherein the manual input is configured to accept a manual command and send a first manual control signal responsive to the manual command to one or more of the vacuum controller, the regulator, or a receptacle vent, if one wished to power down the device when it is not being used.
Regarding claim 19, Teigen, in view of Sorenson, Zacharias and Lockhart does not appear to disclose, in the embodiment in Fig. 1, an indicator in communication with the sensor, the indicator configured to inform a user of a characteristic of the blood flow parameters.
However, in another embodiment, Teigen teaches discloses a flow sensor (i.e., a sensing unit that may comprise a flow sensor; see para [0016]) and an indicator in communication with a flow sensor, the indicator configured to inform a user of a characteristic of the flow parameter (e.g., an indicator light 210 which conveys to the user various flow states based on the data measured by the sensing unit; see para [0102]). 
Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the system of Teigen, in view of Sorenson, Zacharias and Lockhart, to provide an indicator as taught in Teigen, in order to convey to the user various flow states of the device, with a reasonable expectation of success.
Regarding claim 21, Teigen, in view of Sorenson, Zacharias and Lockhart, does not appear to disclose a clamp coupled to the aspiration tubing, and a switch operably coupled to the clamp, the switch comprising a closed configuration and an open configuration, wherein the closed configuration causes the clamp to stop blood flow through the aspiration tubing and the open configuration causes the clamp coupled to the aspiration tubing to allow blood flow through the aspiration tubing.
However, Teigen teaches an on-off valve as disclosed on paras [0078]-[0081], which may be a pinch valve as disclosed in para [0020], which is interpreted to be a clamp, and a switch operably coupled to the clamp (i.e., the controller of the on-off valve as disclosed in para [0078]-[0081]), the switch comprising a closed configuration and an open configuration, wherein the closed configuration causes the clamp to stop blood flow through the aspiration tubing (i.e., the “off” condition of the valve) and the open configuration causes the clamp coupled to the aspiration tubing to allow blood flow through the aspiration tubing (i.e., the “on” condition of the valve). 
Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the aspiration system of Teigen, in view of Sorenson, Zacharias and Lockhart, to include a clamp and a switch as described above, as a known way to control blood flow through a an aspiration line with a reasonable expectation of success.
Regarding claim 22, Teigen, in view of Sorenson, Zacharias and Lockhart, does not appear to disclose, in the embodiment in Fig. 1 of Teigen, that the switch is in communication with the vacuum controller and/or the regulator, and shifting the switch to the open configuration sends a surge protection signal to the regulator and/or to the vacuum controller, and wherein upon receipt of the surge protection signal, the regulator and/or the vacuum controller is configured to reduce the vacuum pressure within the vacuum line.
However, Teigen teaches, in para [0078], that when a sampling mode is initiated, an aspiration surge is conducted, and based on the surge, the algorithm determines whether the system should revert to full aspiration.
A skilled artisan would have found it obvious at the time of the invention to modify the system of Teigen, in view of Sorenson, Zacharias and Lockhart, in order to provide the switch in communication with the vacuum controller and/or the regulator, and shifting the switch to the open configuration sends a surge protection signal to the regulator and/or to the vacuum controller, and wherein upon receipt of the surge protection signal, the regulator and/or the vacuum controller is configured to reduce the vacuum pressure within the vacuum line, in order to ensure that full aspiration occurs only when the system is engaging clot and thus minimizes blood loss (as taught in Teigen at para [0078]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Teigen et al (U.S. Pub. 2020/0367917 A1) in view of Sorenson et al (U.S. Pub. 2013/0150782 A1), further in view of Zacharias (U.S. Pat. 2010/0185150 A1), further in view of Lockhart et al (U.S. Pub. 2010/0204672 A1), further in view of Liu et al (CN215386236U, hereinafter “Liu”), further in view of Janardhan et al (U.S. Pat. 8,690,907, hereinafter “Janardhan”).
Regarding claim 5, it is noted that Teigen, in view of Sorenson, Zacharias and Lockhart discloses that the vacuum controller is configured to activate an aspiration program upon manual input (see para [0011] disclosing that aspiration programs can be applied on demand by a user), but does not appear to disclose increasing and decreasing vacuum pressure in a stepwise manner. 
Liu discloses a method of performing a medical aspiration, and discloses adjusting a vacuum pressure of the aspiration device in a stepwise manner, see, e.g.,  Fig. 5 illustrating decreasing negative pressure using a step-wise configuration from a level of 70-80 to 50-60, and then down to 30-40. 
A skilled artisan would have found it obvious at the time of the invention to modify the method of Teigen, in view of Sorenson, Zacharias and Lockhart so as to reduce vacuum pressure of the aspiration device in a stepwise manner, as taught in Liu, as a known form of high-precision control that would gradually reduce the vacuum level with a reasonable expectation of success.

Claim 6, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Teigen et al (U.S. Pub. 2020/0367917 A1) in view of Sorenson et al (U.S. Pub. 2013/0150782 A1), further in view of Zacharias (U.S. Pat. 2010/0185150 A1), further in view of Lockhart et al (U.S. Pub. 2010/0204672 A1), further in view of Gentelia et al (U.S. Pat. 5,201,703, hereinafter “Gentelia”).
Regarding claim 6, it is noted that Teigen, in view of Sorenson, Zacharias and Lockhart, does not appear to disclose that the receptacle vent opens or shuts upon receipt of the first manual control signal or second manual control signal. Further, as per claims 16 and 18, Teigen, in view of Sorenson, Zacharias and Lockhart, does not appear to disclose a manual input in communication with a receptacle vent, wherein the manual input is configured to accept a manual command and send a manual control signal responsive to the manual command to the receptacle vent, wherein the receptacle vent opens or shuts upon receipt of the manual control signal.
Gentelia discloses an apparatus for collecting blood and discloses receiving a manual signal, such as a manual button depression, in order to operate a relief valve at a receptacle vent to vent the blood collection container during collection of blood. See col. 9, lines 4-6 and lines 20-23.
A skilled artisan would have found it obvious at the time of the invention to modify the system of Teigen in view of Sorenson, Zacharias and Lockhart, in order to receive a manual control signal at a receptacle vent, in order to relieve the buildup of undesirable pressure in the receptacle (see Gentelia at col. 9, lines 4-6).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Teigen et al (U.S. Pub. 2020/0367917 A1) in view of Sorenson et al (U.S. Pub. 2013/0150782 A1), further in view of Zacharias (U.S. Pat. 2010/0185150 A1), further in view of Lockhart et al (U.S. Pub. 2010/0204672 A1), further in view of Culbert et al (U.S. Pub. 2019/0381223 A1, hereinafter “Culbert”).
Regarding claims 8 and 9, it is noted that Teigen, in view of Sorenson, Zacharias and Lockhart, does not appear to disclose that the sensor contacts the liquid within the aspiration lumen (as per claim 8), or does not contact the liquid within the aspiration lumen (as per claim 9).
Culbert discloses measuring flow through a medical tubing using a sensor, such as an ultrasonic sensor, that can contact the fluid to be measured (see Fig. 41A showing the sensor 1602 having a distal end 1618 adjacent aspiration flow; see also para [0226]). Culbert also discloses that s sensor for measuring the flow through the medical tubing can be an ultrasonic sensor, in the form of a Doppler sensor, that is not in contact with liquid in the aspiration lumen (see para [0225] disclosing an externally-attached “non-contact” Doppler sensor to be employed to monitor flow conditions for notification of a user).
 A skilled artisan would have found it obvious at the time of the invention to modify the system of Teigen, in view of Sorenson, Zacharias and Lockhart, so that the ultrasonic sensor either contacts, or does not contact, the liquid within the aspiration lumen, based on the teaching in Culbert that it was known at the time of the invention to provide an ultrasonic sensor that can be either in contact, or not in contact, with the fluid to be measured; a skilled artisan would have had a reasonable expectation of success in using an ultrasonic sensor such as those taught in Culbert to optimally measure blood flow. 

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Teigen et al (U.S. Pub. 2020/0367917 A1) in view of Sorenson et al (U.S. Pub. 2013/0150782 A1), further in view of Zacharias (U.S. Pat. 2010/0185150 A1), further in view of Lockhart et al (U.S. Pub. 2010/0204672 A1), further in view of Look et al (U.S. 10,702,292 B2, hereinafter “Look”).
Regarding claims 10-11, it is noted that Teigen, in view of Sorenson, Zacharias and Lockhart, does not appear to disclose an air leak sensor in communication with the vacuum controller or the regulator, the air leak sensor configured to detect air within the aspiration tubing and send a leak signal to the regulator, the pump, or to the vacuum controller to stop the vacuum flow to address the air leak, and as per claim 12, wherein detecting air within the aspiration tubing or sending a leak signal to the regulator or the pump is delayed during initialization of the vacuum. 
Look discloses a system and associated method for real time monitoring of an aspiration system, and discloses that the method includes detecting air within aspiration tubing and sending a leak signal to a controller (see col. 11, line 38 to col. 12, line 5 disclosing that when an air leak in the aspiration tubing is detected, a signal is sent to a controller to generate an appropriate alert). Further, as shown in Fig. 5C, vacuum is initiated before the leak is detected, indicating a delay during initialization of vacuum before detection occurs (specifically, Fig. 5C shows a breach 87, such as a leak, occurring after the initialization of vacuum indicated by slope 99). 
A skilled artisan would have found it obvious at the time of the invention to modify the system of Teigen, in view of Sorenson, Zacharias and Lockhart, in order to detect air within the aspiration tubing and sending a leak signal to the regulator, the pump, or to the vacuum controller, in order to determine whether a breach in the system has occurred and to properly respond if necessary to resolve the breach after the initialization of vacuum (see Look at col. 11, lines 38-31 and lines 65-67; see also Fig. 5C). Doing so would have resulted in a more stable, effective method of clot removal with a reasonable expectation of success.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Teigen et al (U.S. Pub. 2020/0367917 A1) in view of Sorenson et al (U.S. Pub. 2013/0150782 A1), further in view of Zacharias (U.S. Pat. 2010/0185150 A1), further in view of Lockhart et al (U.S. Pub. 2010/0204672 A1), further in view of Nichols (U.S. Pat. 4,460,361, hereinafter “Nichols”).
Regarding claim 13, it is noted that Teigen, in view of Sorenson, Zacharias and Lockhart does not appear to disclose, in the embodiment in Fig. 1, that the vacuum line comprises a disposable portion and a reusable portion, the disposable portion coupled to the reusable portion at a connector.
Nichols discloses a device for collecting fluid in a suction process, comprising a vacuum line 22, 32 (see Fig. 1) with a reusable portion (interpreted to be leader line 22 which is permanently attached to the canister via a connector 30; see col. 3, lines 48-50 and col. 4, lines 1-3) and a disposable portion 32 (see Fig. 1; the portion 32 can be easily attached and detached from the connector 30 and disposed of, if desired), the two portions coupled at a connector 30 (see Fig. 1).
Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the embodiment in Fig. 1 of Teigen so that the vacuum line has a disposable portion and a reusable portion, the disposable portion coupled to the reusable portion at a connector, based on the teaching in Nichols that such a configuration would improve and simplify the deployment of the device in the hospital setting by providing a permanently attached portion to which a disposable vacuum portion can be attached (see Nichols at col. 4, lines 1-12).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Teigen et al (U.S. Pub. 2020/0367917 A1) in view of Sorenson et al (U.S. Pub. 2013/0150782 A1), further in view of Zacharias (U.S. Pat. 2010/0185150 A1), further in view of Lockhart et al (U.S. Pub. 2010/0204672 A1), further in view of Adie et al (WO2013064852 A1, hereinafter “Adie”).
Regarding claim 15, it is noted that Teigen, in view of Sorenson, Zacharias and Lockhart, does not appear to disclose a power sensor configured to synchronize the delivery of power between the pump (interpreted to mean a vacuum pump associated with the vacuum controller) and the vacuum controller.
Adie discloses a vacuum controller (see para [0007]) associated with a vacuum pump (see paras [0007] and [0104]) and a sensor which is able to synchronize the delivery of power of the pump and the vacuum controller. For instance, Adie discloses a sensor that can sense a controller error and shut down power to a pump, thus synchronizing the delivery of power between the pump and the controller (see para [0157]). 
Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the system of Teigen, in view of Sorenson, Zacharias and Lockhart, in order to provide a power sensor as taught in Adie, in order to provide a known means for performing tests before using the aspiration system and to stop the pump if a controller error is sensed, thus improving the operation of the system.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Teigen et al (U.S. Pub. 2020/0367917 A1) in view of Sorenson et al (U.S. Pub. 2013/0150782 A1), further in view of Zacharias (U.S. Pat. 2010/0185150 A1), further in view of Lockhart et al (U.S. Pub. 2010/0204672 A1), further in view of Janardhan et al (U.S. Pat. 8,690,907 B1, hereinafter “Janardhan”).
Regarding claim 20, it is noted that Teigen, in view of Sorenson, Zacharias and Lockhart, does not appear to disclose at least one braided assembly extending over a distal region of the thrombus retrieval device, wherein the braided assembly comprises a braid having a shape memory of a collapsed configuration.
Janardhan discloses an aspiration system for a vessel, comprising a catheter with at least one braided assembly at its distal end (see Fig. 27O showing a distal end 100 with a braided assembly (see col. 38, lines 26-27) and the braid having a shape memory material that can be collapsed (see col. 50, lines 9-11).
A skilled artisan would have found it obvious at the time of the invention to modify the system of Teigen, in view of Sorenson, Zacharias and Lockhart, so as to provide at least one braided assembly extending over a distal region of the thrombus retrieval device, wherein the braided assembly comprises a braid having a shape memory of a collapsed configuration, as taught in Janardhan, so that the distal region of the thrombus retrieval device acts to catch or collect pieces of thrombus that may become separated during a thrombectomy procedure (see Janardhan at col. 170, line 66 to col. 171, line 2).

Response to Arguments
Applicant’s arguments with respect to claim 1 (Remarks, pgs. 7-10) have been considered but are moot in view of the new ground of rejection, which relies on the combination of references of Teigen, Sorenson, Zacharias and Lockhart. The new ground of rejection was necessitated by the amendment to claim 1.
Further, with respect to claim 1, Applicant argued that it would be “duplicative to add a venting valve to a vacuum line in Teigen for the purpose of restricting aspiration because Teigen already has a system for restricting aspiration at another location (the pinch valve 228 shown at FIG. 9)” (Remarks, pg. 10).
However, Teigen teaches that a user has multiple means at their disposal to adjust the flow rate of fluid through the catheter to dislodge a clot including automatically stopping an aspiration when a clot or occlusive substance becomes entrained in an aspiration catheter and yet is too large or tough to traverse the catheter (see Teigen at para [0100]). This control of aspiration pressure is performed independent of the direct flow rate adjustment mechanism taught in Teigen, even though it appears to perform a similar function (i.e., flow rate adjustment). Thus, Teigen envisions components for restricting aspiration at locations other than the pinch valve 228; accordingly, it would not have been unreasonable for a skilled artisan to modify the device of Teigen so as to control the aspiration using a vacuum line vent valve (as taught in Sorenson), and doing so would have led to a reasonable expectation of success.
For at least this reason, Applicant’s argument is not found persuasive.
Applicant’s argument with respect to claim 13 (Remarks, pg. 10-11) has been considered. This argument is moot in view of the new ground of rejection above in view of the Nichols reference. It is noted that the new ground of rejection was necessitated by the amendment to claim 1 which further limited the subject matter of the vacuum line. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is directed to the Notice of References Cited.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J MEDWAY/           Primary Examiner, Art Unit 3783                                                                                                                                                                                             
11/28/2022